Appeal from order, Supreme Court, New York County (Eileen Bransten, J.), entered July 8, 2005, which, in an action for medical malpractice and lack of informed consent, inter alia, granted defendants’ motions for summary judgment dismissing the complaint, deemed an appeal from the judgment, same court and Justice, entered August 2, 2005, dismissing the complaint (CPLR 5501 [c]), and, so considered, the judgment unanimously affirmed, without costs.
The motion court correctly held that plaintiff failed to adduce competent evidence sufficient to rebut defendants’ prima facie showing, based on relevant medical records, deposition testimony and detailed expert affirmations, of plaintiff’s informed consent and defendants’ adherence to accepted standards of medical practice (see Alvarez v Prospect Hosp., 68 NY2d 320, *191324-325 [1986]; Ramirez v Columbia-Presbyterian Med. Ctr., 16 AD3d 238 [2005]). We have considered plaintiff’s other arguments and find them unavailing. Concur—Tom, J.P., Marlow, Williams, Catterson and Malone, JJ.